MARY'S OPINION HEADING                                           






                     NO. 12-05-00091-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


ARNETTA GARNER HORN HIGH,                §     APPEAL FROM THE SECOND
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

HENRY DAVE ROGERS,
APPELLEE                                                        §     CHEROKEE COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected her appeal on October 21, 2004.  Thereafter, the clerk’s record was filed on March 22,
2005, making Appellant’s brief due on or before April 21, 2005.  When Appellant failed to file her
brief within the required time, this Court notified her on April 27, 2005 that the brief was past due
and warned that if no motion for extension of time to file the brief were received by May 9, 2005 the
appeal would be dismissed for want of prosecution under Texas Rule of Appellate Procedure 
42.3(b).  The notice further informed Appellant that the motion for extension of time must contain
a reasonable explanation for her failure to file the brief and a showing that Appellee had not suffered
material injury thereby.
            To date, Appellant has not responded to or complied with this Court’s notice.  Accordingly,
the appeal is dismissed for want of prosecution.
Opinion delivered May 11, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)